 0In the Matter of AGWILINES, INC.., IN. THE OPERATION of CLYDEMALLORY LINES-andNATIONALMARINE ENC"INEERS' BENEFICIALASSOCIATION, LOCAL No. 33Case No. 8.112.Decided November 30, 1936Water TransportationIndustry-Election Ordered:controversy concerningrepresentation of employees-request bysubstantial number in appropriateunit ; rival organizations;substantial doubt as to majority status-questionaffecting commerce : confusion and unrest among employees-UnitAppropriatefor Collective Bargaining:communityof interest;craft; established labororganizations in industry;licensed personnel;occupationaldifferences-Certi-/lcation of Representatives.Mr. David A. Moscovitzfor the Board.Mr.William J. Dean,of New York City, for the Company.Mr. E. P. Trainer,of New York City, for National Marine Engi-neers' Beneficial Association.;Mr:William Gallagher,ofNew Yolk City, for InternationalUnion of Operating Engineers..Mr. Bert Todd,andCaptain John F. Milliken,of New York City,for United Licensed Officers of the United States of America.Mary Lennon Schleifer,of counsel to the Board.DECISION -STATEMENT OF CASEOn October 6, 1936, National Marine Engineers' Beneficial Asso-ciation, Local No. 33, hereinafter referred to as M. E. B. A., filed apetition with the Acting Regional Director for the Second Regionalleging that a question affecting commerce had arisen concerningthe representation of the licensed marine -engineers employed onthe Clyde-Mallory Lines, New York, New York, and requesting aninvestigation arid certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449; hereinafterreferred to as the Act.On October 20, 1936, the National ,LtiborrRelatioliI3oaid; ,hereinafter' `referred''t'o"as'the Board;_ authorizedthe Acting Regional Director to conduct an investigation and pro-vide for an appropriate hearing.On October 24, 1936, the ActingRegional Director issued notices of a hearing to be held in New York,New York, on November 2, 1936. Copies of the notice of hearingwere duly served upon the Company, M. E. B. A., United Licensed390 ,DECISIONS: AND, ORDERS391'40fficers of the United States, of America and International Union'of Operating Engineers, Local No. 3, the two latter organizationshaving been named in the petition as organizations claiming torepresent licensed marine engineers employed by the Company.Pursuant to the notice, a hearing was held in New York, NewYork on November 2, 1936, before Walter Wilbur, the Trial Exam-iner duly designated by the Board.All who were served with noticewere represented at the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses and to introduce evidence bear-ing on the issue was afforded all parties. Some objections to theadmission of evidence were made by the representatives of the vari-ous parties.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.The rul-ings are hereby affirmed.On November 19, 1936, a stipulation was entered into by thetCompany and by counsel for the Board providing that ". . . theproper designation of the Company referred to as `Clyde MalloryLines' in the proceedings Clyde Mallory Lines and National MarineEngineers' Beneficial Association Local No. 33.... is 'Agwilines,Inc. in the operation of the Clyde Mallory Lines' and that the'Company shall henceforth be designated in this case as Agwilines,Inc. in the operation of the -Clyde Mallory Lines." "Upon the evidence adduced at the hearing and from the entirerecord now before it, the Board makes the following :FINDINGS OF FACT1.THE COMPANYAgwilines, Inc. is it corporation duly organized and existing underthe laws of the 'State of Maine. Clyde-Mallory Lines is a tradename under which. Agwilines,,Inc., as one branch of its activities,operates vessels for the transportation of freight and passengers inn coastwise service between ports on the eastern and southern coasts,of the United States.'Sixteen vessels are regularly employed in the Clyde-Mallory Lines.2Two of these vessels 3 operate from Boston to New York and return,-one' between New Orleans, Louisiana .and Tampa, Florida, and one 5'For a more complete description of the operations of Agwilines,Inc., seeIn the Mat-ter of Agietlines,Inc.,and International Longshoremen'sAssociation,Local No. 140.9,Case No C-103,decided July 3, 1936(supra, p. 1)2 These vessels are the Iroquois,Shawnee,-Cherokee, -Seminole,Algonquin,Henry R11al1cry,Medina, Agwidale,Brazos, Alamo,Colorado, Norfolk, Oneida,Osage, Ozark and'Pawnees Oneida and, Osage*Pawnee-1Ozark. 392NATIONAL LABOR-RELATIONS 'BOARDbetween New Orleans and Miami, and Jacksonville, Florida.The'remaining 12 ships are operated on regular schedules from New-York to various Atlantic and Gulf ports, including Charleston,South Carolina; Jacksonville, Miami, Key West and Tampa, Flor-ida;New Orleans, Louisiana; and Galveston, Texas. In addition,.during the winter season certain of these ships also call at the ports.of Nassau, Bahama Islands and Havana, Cuba.All of these 16 vessels-are registered out of the port of New York.The two vessels plying between Florida and New Orleans come, into,the port of New York only very occasionally for repairs or- for-similar service.All of the other vessels come into the port ofNew York regularly.The activities and operations of all of thevessels operated under the name Clyde-Mallory Lines are directed-from the office of Agwilines, Inc. in New York, New York.Branchoffices called "Agencies" are maintained in Atlanta, Georgia; Bir-mingham, Alabama; Boston, Massachusetts; Charleston and Colum-bia,SouthCarolina;Chattanooga andMemphis,Tennessee;Chicago, Illinois; Dallas, El Paso, Fort Worth, Houston, San An-tonio and Galveston, Texas; Jacksonville, Key West, Miami, Orlando,.St. Petersburg and Tampa, Florida ; Los Angeles and San Francisco,,California; New Orleans, Louisiana; Philadelphia and Pittsburgh,,Pennsylvania;Washington, District of Columbia; and Havana,,Cuba.A chief engineer, first assistant engineer, second assistant engi-neer and third assistant engineer are employed on each of these'vessels.two largest vessels.6We find that Agwilines, Inc. in the operation of Clyde-MalloryLines is engaged in transportation and commerce between the Statesand between the United States and foreign countries, and that the,engineers employed on the vessels operated in this service are directlyengaged in such transportation and commerce.II.THE UNIONS INVOLVEDM. E. B. A. 'is a labor organization whose membership is confinedto licensed marine engineers.United Licensed Officers of the UnitedStates of America, hereinafter referred to as U. L. 0., is a labor'organization whose membership includes licensed deck officers andlicensedmarine engineers. International Union' of Operating En-gineers, hereinafter referred to as I. U. O. E.,'is a labor organizationaffiliated with the American Federation of Labor. Its membershipincludes all engineers who operate machinery generating power.6The Iroquois and the Shawnee. DECISIONS AND ORDERS 'III. THE QUESTION CONCERNING REPRESENTATION393E. P. Trainer,, business manager of M. E. B. A., testified that be-tween September 20 and 30, 1936, he informed B. 0. Young, superin-tendent of the engineering personnel, that a majority of the engineersemployed on the Clyde-Mallory Lines were members of M. E. B A.and requested that the Company bargain collectively withM. E. B. A.; that Young requested he be given a week or two to.consult with the men to determine whether they desired M. E. B. A.to represent them ; that about three days later Young stated he hadtalked with a few of the engineers and they were overwhelminglymembers of Al. E. B. A. and that he would notify the properofficialsof the Company of this fact and let Trainer know "how thingsstand" ; and that about one week later Young notified Trainer that :"There is only one thing you can do, and that is go ahead with yourvote and settle the question."John E. Craig, vice-president of theCompany, testified that Young did not have the authority, to bind theCompany by such statements and that so far as the Company knewno claim had been made by any labor organization to represent thesemen. It is unnecessary for us to decide whether or not the actions.and statements of Young constituted a refusal to bargain collectivelyor whether if it did the Company was bound by such a refusal, forno charge that the Company has refused to bargain collectivelywithin the meaning of Section 8, subdivision (5) of the Act, hasbeen filed.M. E. B. A. submitted 30 cards 7 signed by licensed marine engi-neers now employed in the Clyde-Mallory Lines service, authorizingM. E. B. A. to represent them for the purposes of collective bargain-ing, and a dues receipt of one other engineer similarly employed.Representatives of U. L. 0. and of I. U. 0. E. testified that theyhad members employed as engineers in this service but did not testifyas to the number of their members so employed. It is apparentthat at least a majority of the 66 engineers employed in this serviceat the present time are members of one or the' other of the three labororganizations or desire one or the other of the three organizationsto represent them.Craig testified that the Company does not knowwhich labor organization the employees desire to represent them andthat the Company would want to have this question determinedbefore it would bargain collectively with any organization.`WTe find that a question has arisen concerning the representationof the marine engineers employed by Agwilines, Inc. in the operationof Clyde-Mallory Lines.7 Thirty-two authorization cards were submitted,but two were duplications 394NATIONAL LABOR RELATIONS, ,,BOARDThe conflicting claims of these three, labor organizations and theposition taken by the Company as expressed by its representativeshave created uncertainty which tends to lead to labor disputesburdening and obstructing transportation and commerce.This un-certainty can best be resolved by the holding of an election by secretballot to determine which organization these employees desire to have'represent them:IV. THE APPROPRIATE UNITAs previously stated, 66 engineers are now employed by the Com-pany in the vessels operated under the name of Clyde-Mallory Lines.All of these engineers are required to be licensed."Representatives,of the Company, of M. E. B. A. and of I. U. 0. E. testified theybelieved the licensed engineers to be an appropriate unit.Represen-tatives' ofU. L. 0. testified that they believe the appropriate unitshould include licensed deck officers as well as licensed engineers.Weleave considered this question in previous cases where the circum-stances were the same, and came to the conclusion that the licensedengineers constitute an appropriate unit."We find that the licensed-chief and assistant engineers employed by Agwilines, Inc. in the-operation of Clyde-Mallory Lines constitute a unit appropriate forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment and other conditions of employment.THE ELECTIONSince the operations of all the vessels in the Clyde-Mallory Linesare directed from the New York office of the Company,' any collec-tive bargaining done with the Company would and should includeall licensed chief and assistant engineers employed in this line.How, -(ever, to follow our usual procedure of posting a vessel in its homeport and allowing the eligible employees who make the trip on thevessel so posted to vote on the return 'of the vessel to the home portwould be impractical as to the two vessels plying from Boston to'New York and return. This is so because a crew is hired at Boston.and new ship's articles have to be signed by members of the crewfor each trip to New York and return. It is therefore reasonable.toassume that if the boat were posted in New York and voted onits return to New York, the engineers who vote might not in somecases be the same engineers who were, on the vessel when it was8It is not clear from the record whether all or part of these engineers axe requiredby law or required only by Company regulations to be licensedCiaig testified thatall engineers employed on these vessels were licensed engineersThe number of licensedpersonnel, required on a vessel.>by law ,depends. upon—the type and,tonutgeof the vesselSee:In the Matter of Panama Raul Road Company and, Narine Engineers"BeneficialAssociation,Case No R-108,decided October 21, 1936,(lsutxra,,p.290,)—and eases, citedtherein. DECISIONS, AND ORDERS39'5.posted.As to the two vessels operating between Louisiana andFlorida, the engineers employed on them obviously cannot be voted.in New York.We will therefore order an election to be held under the direction-and supervision of the Regional, Director for the Second Regionamong all the licensed chief and assistant engineers employed on theClyde-Mallory Lines.Notices of election, a sample ballot, a list- ofthe employees eligible to vote and a not-ice of the; time ' and, placewhere balloting will be held shall be posted in New York on each of-the 12 vessels which operate out of the port of New York and return,.at the beginning of the next trip, if possible, after the issuance of theDirection of Election and shall, remain posted until the vessel returns-to the port of New York where balloting will take place at a timeand place to be designated by the Regional Director for the SecondRegion.A similar procedure shall be followed as to the two, vessels-operating from, Boston-to New York an& return, except that postingand balloting shall take place in Boston.The same procedure shallbe followed as to the two vessels operating from Louisiana to Floridaand return, except that posting and balloting shall take place in NewOrleans, Louisiana.Eligibility to vote will be limited to those persons who were em-ployed as licensed chief or assistant engineers on any vessel in theClyde-Mallory Lines service between October 6, 1936, the date of thefiling of the petition in this case, and the date of the Direction ofElection and who are employed, as licensed chief' or assistant engi-neers on a vessel in the Clyde-Mallory Lines service on' the trip at-the conclusion of which balloting takes place:CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makes thefollowing conclusions of haw:1.The licensed chief and assistant engineers employed by Agwi-lines, Inc. in the operation of Clyde-Mallory Lines constitute a unit-appropriate for the purposes of' col'l'ective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.2.A question affecting commerce has arisen concerning the repre-sentation of licensed chief acid assistant engineers employed' byAgwilines, Inc' in the operation of Clyde-Millory Lines, within the-mneaning of Section 9 (c) of'the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8 396NATIONALLABOR RELATIONS' BOARDof National Labor Relations Board Rules and Regulations-Series1, as amended, it isDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with Agwilines,Inc., an -election by secret ballot shall be conducted as soon as con-venient, and beginning as promptly as is practical after the date ofthis Direction, in conformity with the rules set forth hereinabove forthe conduct of the election, under the direction and supervision ofthe'Regional Director for the Secoiid Region, acting in this matter.as agent of the National Labor Relations Board, and subject to Ar-ticle III, Section 9 of said Rules. and Regulations-Series 1, asamended, among the licensed chief and assistant engineers employed:by .Agwilines, Inc. in the operation of Clyde-Mallory Lines, to deter-mine whether they desire to be represented by National Marine En-gineers'Beneficial Association or United Licensed Officers- of theStates of America or International Union of OperatingEngineers.'SAME TITLE],CERTIFICATION OF REPRESENTATIVESMay 1, 1937.On October 6, 1936, National Marine Engineers' Beneficial Associa=tion, Local No. 33, hereinafter referred to as M. E. B. A., filed apetition with the Acting Regional Director for the Second Region(New York, New York), alleging that a question affecting commercehad arisen concerning the representation of the licensed marineengineers employed on the vessels operated by Agwilines, Inc. inthe operation of Clyde-Mallory Lines, New York, New York, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor'Relations A't, 49 Stat.449.On October 20, 1936, the National Labor Relations Board,hereinafter referred to as the Board, authorized the Acting RegionalDirector to conduct an investigation and provide for an appropriatehearing.Pursuant to a notice duly served upon the parties, ahearing, was held in New York City on November 2, 1936.On November 30, 1936, the Board issued a Decision and Directionof Election, in which it ordered that an election be held under thesupervision of the Regional 'Director for the Second Region amongthe licensed chief and assistant engineers employed by Agwilines,Inc. in the operation of Clyde-Mallory Lines to determine whetherthey wished to be' represented 'by M. E. B. A. or United LicensedOfficers of the United' States of America, hereinafter referred to DECISIONS AND ORDERS397asU. L. 0., or International Union of Operating Engineers, here-inafter referred to as I. U. O. E.Pursuant to the rules set forthfor the conduct of the election in the Decision and Direction ofElection, balloting was conducted among the eligible employees on,each vessel in the Clyde-Mallory Lines at some time within theperiod from March 30 to April 23, 1937.On April 27, 1937, the Regional Director for the Second, Regionfiled an Intermediate Report with the Board pursuant to ArticleIII,Section 9 of National Labor Relations Board Rules andRegulations-Series 1, as amended, finding that the result 'of theballoting was as follows :1.Total number eligible to vote-----------------------------------562 Total Dumber of ballots cast__________________________________ 563 Total number of votes for U. L. 0____________________________ 184.Total number of votes for I. U. 0. E______'____________________ 35.Total number of votes for M. E B. A-------------------------- 296Total Dumber of blank ballots_________________________________ 3Now THEREFORE, by virtue of and pursuant to the power vestedin the National Labor Relations Board by Section 9 (c) of theNational Labor Relations Act and pursuant to Article III, Sectionof National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that National Marine Engineers' BeneficialAssociation has been selected by a majority of the licensed chiefand assistant engineers employed by Agwilines, Inc. in the operationof Clyde-Mallory Lines, as their representative for the purposes of'collective bargaining, and that pursuant to Section 9 (a) of theNational Labor Relations Act, National Marine Engineers' BeneficialAssociation is the exclusive representative of the licensed chief andassistant engineers employed by Agwilines, Inc. in the operation of'Clyde-Mallory Lines for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment and-other con-,ditions of employment.